Matter of Naethael Makai A. (Adwoa A.) (2016 NY Slip Op 00034)





Matter of Naethael Makai A. (Adwoa A.)


2016 NY Slip Op 00034


Decided on January 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2016

Acosta, J.P., Andrias, Manzanet-Daniels, Kapnick, JJ.


16552

[*1] In re Naethael Makai A., A Dependent Child Under Eighteen Years of Age, etc.,
andAdwoa A., etc., Respondent-Appellant, Catholic Guardian Society & Home Bureau, Petitioner-Respondent.


Geoffrey P. Berman, Larchmont, for appellant.
Joseph T. Gatti, New York, for respondent.
Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), attorney for the child.

Order, Family Court, Bronx County (Sarah P. Cooper, J.), entered on or about April 28, 2014, which, upon a finding, after a hearing, that respondent mother violated the terms of a suspended judgment, terminated respondent's parental rights to the subject child and committed the child's custody and guardianship to petitioner agency and the Commissioner of the Administration for Children's Services for the purpose of adoption, unanimously affirmed, without costs.
A preponderance of the evidence supports the finding that respondent violated the terms of the suspended judgment (see Matter of Serenity A. [Katrina A.], 117 AD3d 600 [1st Dept 2014]). She failed to move to New York, to obtain suitable housing, to maintain a steady income, and to visit the child regularly.
A preponderance of the evidence supports the determination that it was in the child's best interest to be freed for adoption by the foster mother, who has cared for him for more than three years (see Matter of Mykle Andrew P., 55 AD3d 305 [1st Dept 2008]).
The court properly denied respondent's request, through her attorney, for an adjournment of the dispositional hearing since her explanation for not being present, that she missed her train, was unsupported by any additional detail, and she had a history of failing to appear at visitations and other meetings connected with the proceedings (see Matter of VanSkiver v Clancy, 128 AD3d 1408 [4th Dept 2015]; Matter of Jaynices D. [Yesenia Del V.], 67 AD3d 518, 519 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2016
CLERK